Jones, J.
said that altho’ in such cases the Chancery had nothing to do with verdicts, and could not have any such issue tried, if in Chancery an issue was joined, which is not triable by a jury, the Chancellor might write, nay, pray the assistance of the King’s Bench. As if ne unques accouple en loyal matrimony was in issue in Chancery, the Chancellor might write to a Bishop to certify it.
And Doderidge, J. said that he had never heard nor seen that the Chancellor had written to any county palatine, to try an issue; but the court of King’s Bench can do it.
And it was also said, in this case, that the return of a trial in Chancery cannot be in the Common Bench (altho’ there is a precedent to that effect in Novel Entry, p. 305.) But ought to be in the King’s Bench alone. Same case, Postea, p. 112 and 274. Jones 82 and 90. 3 Bulst. 305. Bendl. 161. Palm. 410.